EXHIBIT 99.2 MORGAN STANLEY ABS CAPITAL I, INC. as Purchaser, and MORGAN STANLEY CREDIT CORPORATION as Seller HOME EQUITY LOAN PURCHASE AGREEMENT Dated as of February 1, 2007 Home Equity Loans Table of Contents Page ARTICLE I. DEFINITIONS. Section 1.1. Definitions 2 ARTICLE II. SALE OF HOME EQUITY LOANS AND RELATED PROVISIONS Section 2.1. Sale of Home Equity Loans. 2 Section 2.2. Payment of Purchase Price. 6 Section 2.3. Optional Retransfers of Home Equity Loans 7 ARTICLE III. REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH Section 3.1. Seller Representations and Warranties 8 ARTICLE IV. SELLER’S COVENANTS Section 4.1. Covenants of the Seller 19 ARTICLE V. SERVICING Section 5.1. Servicing 20 ARTICLE VI. INDEMNIFICATION BY THE SELLER WITH RESPECT TO THE HOME EQUITY LOANS i Section 6.1. Indemnification With Respect to the Home Equity Loans 20 Section 6.2. Limitation on Liability of the Seller 20 ARTICLE VII. TERMINATION Section 7.1. Termination 21 ARTICLE VIII. MISCELLANEOUS PROVISIONS Section 8.1. Amendment 21 Section 8.2. GOVERNING LAW 21 Section 8.3. Notices 21 Section 8.4. Severability of Provisions 22 Section 8.5. Relationship of Parties 22 Section 8.6. Counterparts 22 Section 8.7. Further Agreements 22 Section 8.8. Intention of the Parties 22 Section 8.9. Successors and Assigns; Assignment of This Agreement 23 Section 8.10. Survival 23 Section 8.11. Third Party Beneficiary 23 ii Exhibits Exhibit 1Home Equity Loan Schedule Exhibit ALost Note Affidavit iii This HOME EQUITY LOAN PURCHASE AGREEMENT (this “Agreement”), dated as of February 1, 2007, is made between Morgan Stanley Credit Corporation (the“Seller”) and Morgan Stanley ABS Capital I Inc. (the “Purchaser”). WITNESSETH : WHEREAS, the Seller owns Cut-off Date Loan Balances and the Related Documents for the home equity lines of credit (the “Initial Revolving Credit Loans”) and the adjustable-rate and fixed-rate closed end mortgage loans (the “Initial Mortgage Loans”) indicated on the Home Equity Loan Scheduleattached as Exhibit 1 hereto (the Initial Revolving Credit Loans and the Initial Mortgage Loans are collectively referred to as the “Initial Home Equity Loans”), including rights to (a)any property acquired by foreclosure or deed in lieu of foreclosure or otherwise, and (b)the proceeds of any insurance policies covering the Initial Home Equity Loans; WHEREAS, the parties hereto desire that the Seller sell the Cut-off Date Loan Balances of the Initial Home Equity Loans to the Purchaser pursuant to the terms of this Agreement together with the Related Documents on the Closing Date, and thereafter, (i) with respect to the Revolving Credit Loans, all Additional Balances created on or after the Cut-off Date and (ii) the Cut-off Date Loan Balances of additional home equity lines of credit and additional adjustable-rate and fixed-rate closed end mortgage loans (the “Additional Home Equity Loans” indicated on the Subsequent Home Equity Loan Schedule incorporated into and made part of the Home Equity Loan Schedule attached as Exhibit 1 hereto, and together with the Initial Home Equity Loans, the “Home Equity Loans”) together with the Related Documents on one or more dates after the Closing Date (each such date, a“Subsequent Closing Date”); WHEREAS, pursuant to the terms of the Servicing Agreement, the Servicer will service the Home Equity Loans directly or through one or more Subservicers; WHEREAS, pursuant to the terms of the Trust Agreement, the Purchaser will transfer (i) on the Closing Date, the Initial Home Equity Loans and the funds in the Additional Loan Account to the Issuer in exchange for the cash proceeds of the Securities and (ii) on each Subsequent Closing Date, the relevant Additional Home Equity Loans in exchange for funds on deposit in the Additional Loan Account; WHEREAS, pursuant to the terms of the Trust Agreement, the Issuer will issue and transfer to or at the direction of the Purchaser, the Certificates; WHEREAS, pursuant to the terms of the Indenture, the Issuer will issue and transfer to or at the direction of the Purchaser, theNotes, secured by theTrust Estate, including the Home Equity Loans; NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: ARTICLE I. DEFINITIONS. Section 1.1.Definitions.For all purposes of this Home Equity Loan Purchase Agreement, except as otherwise expressly provided herein or unless the context otherwise requires, capitalized terms not otherwise defined herein shall have the meanings assigned to such terms in the Definitions contained in Appendix A to the Indenture dated as of February 1, 2007 (the “Indenture”), between MSCC HELOC Trust 2007-1, as issuer and Wells Fargo Bank, National Association, as indenture trustee, which is incorporated by reference herein.All other capitalized terms used herein shall have the meanings specified herein. ARTICLE II. SALE OF HOME EQUITY LOANS AND RELATED PROVISIONS Section 2.1.Sale of Home Equity Loans. (a)The Seller, by the execution and delivery of this Agreement, doeshereby sell, assign, set over, and otherwise convey for all non-tax purposes to the Purchaser, without recourse, all of its right, title and interest in, to and under the following, and wherever located: (i)the Home Equity Loans (including without limitation the Cut-off Date Loan Balances and, with respect to the Revolving Credit Loans, all Additional Balances) and all interest accruing thereon and all collections in respect thereof received on or after the Cut-off Date; (ii)property which secured a Home Equity Loan and which has been acquired by foreclosure or deed in lieu of foreclosure; (iii)the interest of the Seller in any insurance policies in respect of the Home Equity Loans; (iv) the Additional Loan Account; and (v)all proceeds of the foregoing; provided, however, that with respect to the Revolving Credit Loans, the Purchaser does not assume the obligation under each Loan Agreement to fund Draws to the Mortgagor thereunder, and the Purchaser shall not be obligated or permitted to fund any such Draws, it being agreed that the Seller will retain the obligation to fund future Draws.Such conveyance shall be deemed to be made: (1)with respect to the Initial Home Equity Loans, as of the Closing Date; (2) with respect to the Additional Home Equity Loans, as of the relevant Subsequent Closing Date, subject to the receipt by the Seller of the appropriate funds from the Additional Loan Account; and (3)with respect to each Revolving Credit Loan, the amount of each Additional Balance created on or after the Cut-off Date, as of the later of the Closing Date and the date that the corresponding Draw was made pursuant to the related Loan Agreement, subject to the receipt by the Seller of consideration therefor as provided herein under clause(b) of Section2.2. 2 (b)In connection with such conveyance, the Seller further agrees, at its own expense, on or prior to the Closing Date (or, with respect to the Additional Home Equity Loans, on or prior to the relevant Subsequent Closing Date) with respect to the Loan Balance of the Home Equity Loans to indicate in its books and records that the Home Equity Loans have been sold to the Purchaser pursuant to this Agreement and to deliver to the Purchaser true and complete lists of all of the Home Equity Loans specifying for each Home Equity Loan (i)its account number and (ii)its Cut-off Date Loan Balance.Such lists, which form part of the Home Equity Loan Schedule, as amended or supplemented on any Subsequent Closing Date, shall be marked as Exhibit1 to this Agreement and are hereby incorporated into and made a part of this Agreement. (c)In connection with such conveyance by the Seller, the Seller shall on behalf of the Purchaser deliver to, and deposit with the Custodian, on or before the Closing Date (or, with respect to the Additional Home Equity Loans, on or prior to the relevant Subsequent Closing Date), the following documents or instruments with respect to each Home Equity Loan: (A)the original Mortgage Note or Credit Line Agreement, as applicable, endorsed without recourse in blank or, with respect to any Home Equity Loan as to which the original Mortgage Note has been permanently lost or destroyed and has not been replaced, a Lost Note Affidavit, substantially in the form attached hereto as Exhibit A; (B)the original Mortgage with evidence of recording thereon, or, if the original Mortgage has not yet been returned from the public recording office, a copy of the original Mortgage, or a certified copy of such Mortgage in the event the recording office keeps the original or if the original is lost; (C)Assignments of Mortgage (which may be included in one or more blanket assignments if permitted by applicable law) in blank; (D)originals of any intervening assignments of the Mortgage, with evidence of recording thereon, or, if the original of any such intervening assignment has not yet been returned from the public recording office, a copy of such original intervening assignment certified by the public recording office in which such original intervening assignment has been recorded; 3 (E)a true and correct copy of each assumption, modification, consolidation or substitution agreement, if any, relating to the Home Equity Loan; and (F)the (a) original policy of title insurance or (b) ownership report, if applicable (or a preliminary title report if the original title insurance policy or ownership report has not been received from the title insurance company or if a preliminary title report is the documentation required by Seller). Within the time period for the review of each Mortgage File set forth in Section2.3 of the Custodial Agreement, if a material defect in any Mortgage File is discovered which may materially and adversely affect the value of the related Home Equity Loan, or the interests of the Indenture Trustee (as pledgee of the Home Equity Loans), the Noteholders, the Certificateholders or the Credit Enhancer in such Home Equity Loan, including the Seller’s failure to deliver any document required to be delivered to the Custodian on behalf of the Indenture Trustee, the Seller shall cure such defect, repurchase the related Home Equity Loan at the Repurchase Price or substitute an Eligible Substitute Loan for the related Home Equity Loan upon the same terms and conditions set forth in Section3.1 hereof for breaches of representations and warranties as to the Home Equity Loans. Notwithstanding the foregoing, with respect to any Home Equity Loan with respect to which the Mortgage Note has not been (a) delivered and certified to or (b) prepaid in full on or prior to August 25, 2007 (or, with respect to an Additional Home Equity Loan, on or prior to the date which is six months after the related Subsequent Closing Date), the Seller shall be obligated to repurchase the related Home Equity Loan on such date.In addition, with respect to the Revolving Credit Loans listed on Exhibit 1 hereto, if the Mortgage File described above has not been (a) delivered and certified to or (b) prepaid in full on or prior to August 25, 2007 (or, with respect to an Additional Home Equity Loan, on or prior to the date which is six months after the related Subsequent Closing Date), the Seller shall be obligated to repurchase such Revolving Credit Loan on such date. If (a) the short-term senior unsecured debt rating of Morgan Stanley by Standard &
